681 F.2d 264
Ferdie MECHE, Plaintiff-Appellant,v.DAN-TEX INTERNATIONAL, INC., et al., Defendants-Appellees.
No. 82-3382.
United States Court of Appeals,Fifth Circuit.
July 16, 1982.

Guglielmo & Lopez, James T. Guglielmo, Peter F. Caviness, Opelousas, La., for plaintiff-appellant.
Camp, Carmouche, Palmer, Barsh & Hunter, Donald A. Hoffman, Robert I. Siegel, New Orleans, La., for defendants-appellees.
Appeal from the United States District Court for the Eastern District of Louisiana.
Before GEE, RANDALL and JOHNSON, Circuit Judges.

BY THE COURT:

1
Appellant Meche seeks to appeal an interlocutory award of fees and expenses made pursuant to Rule 30(g)(2), Federal Rules of Civil Procedure.1  Meche concedes the order is interlocutory but claims it is nevertheless appealable under the rule of Cohen v. Beneficial Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949).  We agree with our brethren of the Ninth Circuit, however, that Cohen appeals may not be taken from orders that "effectively may be reviewed and corrected if and when final judgment results."  Johnny Pflocks, Inc. v. Firestone Tire & Rubber Co., 634 F.2d 1215, 1216 (1980) (quoting from 337 U.S. at 546, 69 S.Ct. at 1225).  This, like the Rule 37(a)(4) order in Pflocks, is such an order.


2
IT IS ORDERED that the motion of appellees to dismiss the appeal is GRANTED.



1
 Permitting such awards where a party, in person or by counsel, attends a noticed deposition but the witness, for want of having been subpoenaed, does not